                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                              NORTHERN DIVISION
                                  AT ASHLAND

CIVIL ACTION NO. 19-108-DLB

QUINCY JONES                                                                PETITIONER


v.                              OPINION AND ORDER


J.C. STREEVAL, WARDEN,                                                   RESPONDENT

                                      *** *** *** ***

      Quincy Jones is an inmate at the Federal Correctional Institution in Ashland,

Kentucky. Proceeding without a lawyer, Jones filed a Petition for a Writ of Habeas Corpus

pursuant to 28 U.S.C. § 2241. (Doc. # 1). Jones challenged a prison disciplinary

conviction and sought the restoration of good conduct time. Id.

      The United States has now responded to Jones’s petition, stating that it has

expunged the relevant disciplinary findings from Jones’s record and restored his lost good

conduct time. (Doc. # 10). Given the Government’s representations to the Court, which

it supports with documentary evidence, see (Doc. # 10-1), Jones’s petition is now moot.

See, e.g., Baldwin v. Barnhart, No. 6:18-cv-248-REW, Doc. # 10 (E.D. Ky. Dec. 5, 2018)

(explaining that no controversy remained because the petitioner’s disciplinary conviction

was expunged from his record and prison officials restored his good conduct time);

Adames v. Quintana, No. 5:11-cv-424-KSF, Doc. # 15 (E.D. Ky. Jan. 17, 2013) (the

same).




                                            1
       Accordingly, it is ORDERED that:

       (1)    Jones’s Petition for a Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241

(Doc. #1) is DENIED as moot;

       (2)    This action is STRICKEN from the docket; and

       (3)    The Court will enter a corresponding Judgment.

       This 26th day of December, 2019.




K:\DATA\ORDERS\ProSe\19-108 Order Dismissing Case as Moot.docx




                                             2
